Case: 12-60536       Document: 00512201228         Page: 1     Date Filed: 04/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 8, 2013
                                     No. 12-60536
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




LARRY D. CHRISTMAS, JR.,

                                                  Plaintiff-Appellant,

versus

HUNTINGTON INGALLS, INCORPORATED,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 1:10-CV-446




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Larry Christmas, Jr., pro se, appeals a summary judgment and various
orders entered in his suit against his former employer, Huntington Ingalls Incor-
porated, for retaliation, discrimination, wrongful termination, and emotional dis-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60536     Document: 00512201228     Page: 2   Date Filed: 04/08/2013

                                  No. 12-60536

tress in connection with his suspension and termination. In a comprehensive
order entered June 5, 2012, the district court carefully explained why none of
Christmas’s claims has merit. In short, the court observed that “[a]ll of the sum-
mary judgment evidence before the Court demonstrates that Christmas was sus-
pended due to a perceived threat that he would engage in workplace violence,
and he was terminated due to excessive absences for which he failed to provide
timely excuses.” We have reviewed the record and the briefs and conclude that
the district court was correct, its reasoning sound.
      The summary judgment is AFFIRMED. Christmas’s motion for reconsid-
eration of the order denying, as moot, his motion to strike the defendant’s brief
is DENIED.




                                        2